Case: 12-11433    Date Filed: 10/15/2012   Page: 1 of 9

                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-11433
                            Non-Argument Calendar
                          ________________________

            D.C. Docket Nos. 0:11-cv-62406-KAM ; 0:06-13274-JKO



In re: KEVIN CHRISTOPHER GLEASON,

                                                                        Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 15, 2012)

Before CARNES, BARKETT, and FAY, Circuit Judges.

PER CURIAM:

      Kevin Gleason, an attorney who practices bankruptcy law in Florida,

appeals pro se a sanctions order that the bankruptcy court entered against him and

that the district court upheld on appeal. The order suspended Gleason from
              Case: 12-11433     Date Filed: 10/15/2012   Page: 2 of 9

practice before the bankruptcy court for sixty days. Gleason contends that (1) the

sixty-day suspension violated his First Amendment right to free speech and his

Fifth Amendment right to due process; (2) the bankruptcy court lacked

the authority to conduct en banc disciplinary proceedings and to suspend a

member of the district court bar; and (3) it was clear error to find that he engaged

in an impermissible ex parte contact while his disciplinary proceedings were

pending when he sent a bankruptcy judge a bottle of wine and a note suggesting

that they resolve their differences “privately.” Gleason also argues that the

bankruptcy court clearly erred by finding that he acted in bad faith and that it

abused its discretion by suspending him from practicing before it for sixty days.

                                          I.

      We review de novo the district court’s and bankruptcy court’s legal

conclusions and review the findings of fact only for clear error. In re Mroz, 65

F.3d 1567, 1572 (11th Cir. 1995). We review the decision to impose sanctions for

abuse of discretion. See id. at 1571–72. Under that standard, we must affirm

unless we find that the bankruptcy court made a clear error of judgment or applied

the wrong legal standard. See Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d

1230, 1238 (11th Cir. 2007). “‘The application of an abuse-of-discretion review

recognizes the range of possible conclusions the [bankruptcy court] may reach.’”

                                          2
                   Case: 12-11433     Date Filed: 10/15/2012        Page: 3 of 9

Norelus v. Denny’s, Inc., 628 F.3d 1270, 1280 (11th Cir. 2010) (quoting United

States v. Frazier, 387 F.3d 1244, 1259 (11th Cir.2004) (en banc)).

                                                II.

       Gleason contends his sixty-day suspension from practice violates his First

Amendment right to free speech. He argues that the bankruptcy court should not

have disciplined him based on the “tone” of his submissions, which he describes

as “truthful responses to a string of unjustified abuses.”1 He asserts that his First

Amendment rights supersede the rules that regulate attorney conduct.


       1
         The tone of Gleason’s response to the bankruptcy court’s show cause order is illustrated
by its opening and closing paragraphs:

               In your fourth published example of “Ready-Fire-Aim” against this
       attorney, it is obvious that you have not reviewed the record in this case which
       does not support the purported findings of fact. It is further quite obvious that you
       do not believe that the same respect mandated to be shown to you should also be
       shown to me. Your conclusion that [my client’s] attempt to exempt his
       commissions as the head of a household is not supported by law is belied by the
       language of the actual statute. Your conduct in this case [h]as been without
       citation to any authority for the propositions that: your jurisdiction is never
       ending and without geographic bounds; your unconditional releases are
       meaningless; and pronouncements of the United States Supreme Court are mere
       suggestions.

       *       *       *

              It is sad when a man of your intellectual ability cannot get it right when
       your own record does not support your half-baked findings.

Doc. 592 at 1, 4 (footnote omitted). In a supplemental response, Gleason stated that he
“delivered a nice bottle of wine to the Court’s chambers, with a hand-written note, which read as
follows, ‘Dear Judge Olson, a Donnybrook ends when someone buys the first drink. May we
resolve our issues privately?’” Doc. 614 at 7.

                                                3
              Case: 12-11433    Date Filed: 10/15/2012   Page: 4 of 9

      Gleason has identified no authority supporting his contention that the First

Amendment shields from sanctions an attorney who files an inappropriate and

unprofessional pleading and then contacts a presiding judge ex parte with an offer

to share a bottle of wine and “privately” resolve their dispute. When an attorney

files inappropriate and unprofessional documents, a court may impose sanctions

based on its “inherent power to oversee attorneys practicing before it.” Thomas v.

Tenneco Packaging Co., 293 F.3d 1306, 1308 (11th Cir. 2002) (upholding a

district court’s decision to sanction an attorney who submitted documents

containing personal attacks on opposing counsel).

      In the present case, the bankruptcy court found that Gleason’s written

submissions to the court and sending a judge a bottle of wine with an offer to

resolve their differences privately amounted to “sanctionable professional

misconduct.” In ordering sanctions, the court exercised its inherent authority to

oversee an attorney practicing before it. Proper procedures for challenging rulings

that an attorney believes are wrong do not include filing an inappropriate response

to a show cause order and then compounding that problem by contacting the judge

ex parte. If Gleason believed that the rulings in the underlying bankruptcy case

were based on errors of fact or law, his proper procedure was an appeal. Under

the circumstances of this case, the bankruptcy court did not violate Gleason’s First

                                         4
              Case: 12-11433     Date Filed: 10/15/2012    Page: 5 of 9

Amendment rights by sanctioning him.

                                         III.

      Gleason also contends that the bankruptcy court violated his Fifth

Amendment right to due process by holding an en banc hearing even though there

are no rules that authorize that procedure and by suspending him from practice

even though there is no “bankruptcy bar” to which lawyers are admitted. He

argues that the bankruptcy court failed to provide him with sufficient notice of his

alleged violations, the procedures that the en banc court would follow at his

disciplinary hearing, and the rules the court would apply.

      A bankruptcy court is authorized to “issue any order, process, or judgment

that is necessary or appropriate to carry out the provisions” of Title 11 of the

United States Code, which governs bankruptcy proceedings. 11 U.S.C. § 105(a).

The court may sua sponte take any action or make any determination “necessary or

appropriate to enforce or implement court orders or rules, or to prevent an abuse of

process.” Id. Under the bankruptcy court’s local rules, a single judge has the

authority to discipline an attorney, including the authority to suspend him from

practice after providing notice and a hearing:

      Upon order to show cause entered by at least one judge, any attorney
      appearing before the court may, after 30 days’ notice and hearing and
      for good cause shown, be suspended from practice before the

                                          5
               Case: 12-11433     Date Filed: 10/15/2012   Page: 6 of 9

        court . . . or otherwise disciplined, by a judge whose order to show
        cause initiated the disciplinary proceedings.

Bankr. S.D. Fla. R. 2090-2(B)(1) (emphasis added). Under that rule, there is

nothing to prevent the en banc bankruptcy court from disciplining an attorney who

practices before it. Bankr. S.D. Fla. R. 2090-2(A) (providing that the rule should

not “be construed as providing an exclusive procedure for the discipline of

attorneys appearing before the court”). Section 105(a) and the bankruptcy court’s

local rules authorized it to conduct the disciplinary proceedings that led to

Gleason’s suspension and to suspend Gleason from practice before it for sixty

days.

        The bankruptcy code and the local rules, however, were not the only sources

of authority for the bankruptcy court’s actions; the court also invoked its inherent

power to impose sanctions. See Mroz, 65 F.3d at 1575 (“[T]he inherent power of

a court can be invoked even if procedural rules exist which sanction the same

conduct” (quotation marks omitted)). A federal court’s inherent powers “include

the power to control and discipline attorneys appearing before it,” id., and to

suspend attorneys who practice before it, see In re Snyder, 472 U.S. 634, 643, 105

S.Ct. 2874, 2880 (1985); see also In re Evergreen Sec., Ltd., 570 F.3d 1257, 1280

(11th Cir. 2009) (upholding the bankruptcy court’s judgment imposing monetary



                                           6
               Case: 12-11433    Date Filed: 10/15/2012   Page: 7 of 9

sanctions and suspending an attorney from practice before the bankruptcy court

for five years).

      An attorney subject to sanctions is entitled to due process, which includes

“fair notice that [his] conduct may warrant sanctions and the reasons why,” as well

as the opportunity to respond. Mroz, 65 F.3d at 1575. He must be given the

opportunity to justify his actions either orally or in writing. Id. at 1575–76. After

that, a finding of bad faith is “the key to unlocking the court’s inherent power” to

impose sanctions. In re Porto, 645 F.3d 1294, 1304 (11th Cir. 2011).

      Gleason received both notice and an opportunity to respond. Before his

disciplinary hearing, the bankruptcy court issued several orders addressing his

behavior. Those orders informed Gleason of the conduct for which the bankruptcy

court intended to sanction him, explained why that conduct warranted sanctions,

and set out the rules under which the conduct would be judged. The bankruptcy

court then held an en banc disciplinary hearing, a procedure permitted under 11

U.S.C. § 105(a), the court’s local rules, and its inherent powers. At that hearing,

Gleason and his counsel had the opportunity to address the court. After the

hearing, the bankruptcy court issued an order finding that Gleason’s written

responses to the court’s show cause order and his attempt to contact a judge

ex parte violated his professional responsibilities as an attorney and were

                                          7
              Case: 12-11433    Date Filed: 10/15/2012   Page: 8 of 9

damaging to the court as an institution. The court concluded that Gleason had

acted in bad faith and that sanctions were warranted. Gleason received all of the

process he was due.

                                        IV.

      Gleason next contends that the bankruptcy court’s finding of bad faith is

clearly erroneous and that the court abused its discretion by imposing a sixty-day

suspension, instead of a less severe sanction such as a reprimand. Before

exercising its inherent power to impose sanctions, a court must make a finding of

bad faith. Mroz, 65 F.3d at 1575. A finding of bad faith may be appropriate when

counsel has acted “vexatiously, wantonly, or for oppressive reasons.” Id. To

support a finding of bad faith, the bankruptcy court should make specific findings

about the party’s conduct that warrants sanctions. In re Porto, 645 F.3d at 1304.

      The bankruptcy court did not clearly err in determining that Gleason’s filing

of inappropriate and unprofessional responses to a show cause order and his

attempt to contact a judge ex parte amounted to bad faith that warranted the

imposition of sanctions. The en banc bankruptcy court’s order demonstrates that it

gave reasoned consideration to the gravity of Gleason’s conduct and to the various

aggravating and mitigating circumstances involved in this case. Accordingly, the

bankruptcy court’s decision to suspend Gleason from practice for sixty days,

                                         8
              Case: 12-11433     Date Filed: 10/15/2012   Page: 9 of 9

which it determined to be “the minimal sanction necessary to preserve the

authority and integrity” of the court, does not constitute a misapplication of the

law or otherwise amount to an abuse of discretion.

      AFFIRMED.




                                          9